Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention relates to: A telemedicine system including a cart that allows for two-way audio/video conferencing between patients or local care providers and remote care providers or family members.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claim 1 in combination with other elements.  For example independent claim 1 has claim limitations such as a cart that supports a controller coupled to a camera system, a touchscreen display, a microphone, a speaker, and a network, the controller is configured to display a user interface on the touchscreen display in response to a user input received via the touchscreen display, the user interface including at least a first selectable option that causes video captured by the camera system to be displayed on the touchscreen display when the system is not in session and a second option to transmit a request for consultation via the network, wherein the controller is configured to establish a communication session with a remote device coupled to the controller via the network, the remote device including a camera, a display, a microphone, and a speaker and, during the communication session, the controller causes the touchscreen display to display video captured by the camera of the remote device.  For the above reasons independent claim1 and its dependent claims 2-20 are allowable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2015/0081338A1) to Lai et al. discloses clinical workflows utilizing autonomous and simultaneous telemedicine devices which teaches: The present disclosure describes various clinical workflows and other methods that utilize a telemedicine device in a healthcare network. According to various embodiments, a healthcare practitioner may utilize a remote presence interfaces (RPIs) on a remote access device (RAD), such as a portable electronic device (PED) to interface with a telemedicine device. The healthcare practitioner may directly interface with a display interface of a telemedicine device or utilize the RPI on a RAD. The present disclosure provides various clinical workflows involving a telemedicine device to view patient data during a telepresence session, perform rounds to visit multiple patients, monitor a patient, allow for remote visitations by companions, and various other clinical workflow methods.

--(US 2016/0328532A1) to Reider et al. discloses system, method and software product for medical telepresence platform which teaches: A system and method allows for remote specialty physicians to have the capability to remotely control what they can see through a video conferencing system as well as what they can interact with by direct control of a robotic arm that is part of a physician-side portal and a patient-side portal. Two videoconferencing sessions will be handled by the solution. This allows for the remote physician to control, from his or her end, what he or she wishes to see without impacting the local user's ability to complete their exam and share this information via the first portal. While this is being done, the remote user is interacting via the second portal all in the same virtual room or session.
--(US 2018/0008360A1) to Costo da Cruz discloses remote patient monitoring medication delivery system which teaches: The present invention relates to systems and methods for remotely monitoring the health of a patient in a real-time, continuous manner, remotely deliver therapeutic medications to the patient, and facilitating communication between the patient and a remotely located patient care provider.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651